DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Group I in the reply filed on 09/22/2022 is acknowledged.
 	Claims 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2022.


Specification
 	The disclosure is objected to because of the following informalities:
 	(1)  Para.0029 of instant publication label 210 is a drive/control system. However, Fig.2 shows a drive/control system 210 is merely a box. Then, it is unclear what structure constitutes the drive/control system. 
Appropriate correction is required.



Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
  	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a mechanism to support at least some portion of a manufactured web” in claim 1.
 	(2) “a conversion device operable to traverse a conversion zone” in claim 1.
 	(3) “the image capturing device operable to capture image information” in claim 1.
 	(4) “a control system operable to align the web within the conversion zone based on the image information” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “a mechanism” (claim 1) is interpreted as “side rails 241A, 241B” (para.0033 of instant publication application).
(2) “a conversion device” (Claim 1) is interpreted as “a press and at least one die” (para.0007 of instant publication application).
(3) “an image capturing device” (Claim 1) is interpreted as “a camera” (para.0029 of instant publication application).
(4) “a control system” (Claim 1). However, it is unclear what structure refers to a control system. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 1 recites “a control system operable to align the web within the conversion zone based on the image information” at lines 11-12. As described above, the disclosure does not provide adequate structure to perform the claimed function of “align the web within the conversion zone based on the image information” The specification does not demonstrate that applicant has made an invention that achieves the claimed function of “align the web within the conversion zone based on the image information” because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention. For example: para.0029 of instant publication only label 210 is a drive/control system. Figs.1-2 shows a drive/control system 210 is merely a box. Then, it is not understood what structure constitutes the control system for performing alignment.  



 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “a control system operable to align the web within the conversion zone based on the image information” at lines 11-12. It is unclear what structure constitutes the control system for performing alignment based on image information. 
 	Claim 1 recites “the features” at line 2. There is insufficient antecedent basis regarding this claim limitation. 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Osako et al. (US 2008/0179304) [embodiment fig.1A-C] in view of Osako et al. (US 2008/0179304) [embodiment figs.3-4], Nishibayashi et al. (US 5,814,787) and Sommerfeldt (US 5,777,879).
 	Regarding claim 1, Osako et al. [embodiment fig.1A-C] discloses “a conversion station” (fig.1B) comprising:
“a mechanism” (113) to support “at least some portion of a manufactured web” (110); 
“a conversion device” (conversion system 114 includes a mechanical punch. When positioning cutting blades) located above “the mechanism” (113), “the conversion device operable to traverse a conversion zone located below the conversion device to bring a cutting member into contact with the web to convert the web into one or more individual products” (fig.1B shows the conversion device 114 positioned above and at a distance away from the web or workpiece 110. Para.0018 discuss about the conversion system can be a mechanical punch and positioning cutting blades over the workpiece 110. This suggest the punch traverse into a conversion zone (i.e., a user defined space that is below conversion device) into contact with web in order to cut the web or workpiece. Para.0004, i.e., Large plastic or optical sheets may be cut into smaller pieces).
Osako et al. [embodiment fig.1A-C] is silent regarding an image capturing device located above the mechanism and adjacent to the conversion device but outside the conversion zone, the image capturing device positioned at a non-perpendicular imaging angle relative to a surface plane of the web, the image capturing device operable to capture image information by imaging the one or more features located on the web while the features are positioned within the conversion zone; and a control system operable to align the web within the conversion zone based on the image information.
Osako et al. [embodiment figs.3-4] teaches “an image capturing device” (para.0026, i.e., the sensors 310 may be, for example, a charge coupled device (CCD)) located above “the mechanism” (214) and adjacent to “the conversion device” (212) but outside “the conversion zone” (a user defined space that is below the conversion device), “the image capturing device” (310) positioned at a perpendicular imaging angle relative to “a surface plane of the web” (210); and 
“a control system” (vacuum chuck 214) “operable to align the web within the conversion zone based on the image information” (Para.0026, i.e., Rough alignment of the material to be processed may be done on a vacuum chuck 214 … The sensors 310 may be, for example, a charge coupled device (CCD) or any other sensor to sense the position of the sheet material 210 with respect to the vacuum chucks 214.  Para.0027, i.e., the vacuum chuck 214 may be carried by the conveyor 216 to a position where the vacuum is turned on for alignment with another portion of unprocessed sheet material 210. Examiner noted that the “conversion zone” is “a user defined space” (i.e., a space include conveyor device) that is below the conversion device). Osako et al. [embodiment fig.1A-C] teaches a conversion station. Osako et al. [embodiment figs.3-4] teaches a conversion station. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Osako et al. [embodiment fig.1A-C] with Osako et al. [embodiment figs.3-4], by replacing Osako et al. [embodiment fig.1A-C]’s conveyor device with Osako et al. [embodiment figs.3-4]’s conveyor with vacuum chuck, to increase productivity (para.0013) as taught by Osako et al.
The modified Osako et al. is silent regarding the image capturing device positioned at a non-perpendicular imaging angle relative to a surface plane of the web; the image capturing device operable to capture image information by imaging the one or more features located on the web while the features are positioned within the conversion zone.
Nishibayashi et al. teaches “the image capturing device positioned at a non-perpendicular imaging angle relative to a surface plane of the web” (fig.7, 17, col.4 at lines 65-67, i.e., a welded portion copying device composed of a condenser lens and a CCD. Col.12 at lines 14-15, This weld section copying device 17 detects the position). Nishibayashi et al. teaches a conversion station. Modified Osako et al. teaches a conversion station. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Osako et al. with Nishibayashi et al. by modifying Osako et al.’s image capturing device orientation according to Osako et al.’s image capturing device orientation, to view the desired portion of workpiece. 
Sommerfeldt teaches “the image capturing device operable to capture image information by imaging the one or more features located on the web while the features are positioned within the conversion zone” (Col.4 at lines 5-35, i.e., a detector or sensor which detects a mark 7 on each blank on the web 2. Fig.1 shows the image capturing device 20 operable to capture image information by imaging the one or more features located on the web 3 and 4 while the features 7 are positioned within the conversion zone. See annotated fig.1).  Sommerfeldt teaches a conversion station. Modified Osako et al. teaches a conversion station. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Osako et al. with Sommerfeldt, by adding Sommerfeldt’s one or more features to the web, to allow controller to determine processing positions on the sections within a tolerance (abstract) as taught by Sommerfeldt. 
Regarding claim 6, modified Osako et al. discloses “the one or more features are located within an area of the web designated as an individual product to be converted from the web” (Sommerfeldt, i.e., fig.2 shows one or more features 7 are located within an area of the web designated as an individual product to be converted from the web. For example: one end of web shows the web being cut into a product).
Regarding claim 8, modified Osako et al. discloses “the cutting member comprises one or more mechanical dies” (Osako et al., para.0004, i.e., a mechanical punch is a punch press that is a type of machine press used to cut holes in material. It can be small and manually operated and hold one simple die set).
Regarding claim 9, modified Osako et al. discloses “the cutting member comprises a laser beam” (Osako et al., para.0018, i.e., cutting blades or a laser beam).
Regarding claim 10, modified Osako et al. discloses “the conversion station is operable to convert an individual product from the web” (Osako et al., Para.0004, i.e., Large plastic or optical sheets may be cut into smaller pieces) “so that a dimension between the features included within the individual product and an edge of the individual product has a tolerance of ±10 μm” (intended function because the edge can the original side (i.e., non-cut side) of the product to the feature have a tolerance so that it is part of original web. MPEP 2115).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Osako et al. (US 2008/0179304) [embodiment fig.1A-C] in view of Osako et al. (US 2008/0179304) [embodiment figs.3-4], Nishibayashi et al. (US 5,814,787) and Sommerfeldt (US 5,777,879) as applied in claim 1 above, and further in view of Wang (CN 104519341 A).
 Regarding claim 2, modified Osako et al. [embodiment fig.1A-C] discloses the image capturing device. 
Modified Osako et al. is silent regarding the image capturing device comprises a tiltable image sensing array, the image sensing array tiltable at an adjustable tilt angle to provide Scheimpflug imaging across an entire field of view of the image capturing device.
Wang teaches “the image capturing device comprises a tiltable image sensing array, the image sensing array tiltable at an adjustable tilt angle” (para.0002, i.e., an integrated imaging micro-image array with an arbitrary tilt angle and para.0005, i.e., The tilted micro-image array is obtained by rotating the non-tilted micro-image array by a specific angle and arranging all the image elements in a specific way) “to provide Scheimpflug imaging across an entire field of view of the image capturing device” (functional language). Wang teaches a conversion station. Modified Osako et al. teaches a conversion station. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Osako et al. with Wang, by replacing Osako et al.’s image capturing device with Wang’s image capturing device, to provide 3D image representation of a clear edge and no distortion (para.00028) as taught by Wang.

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Osako et al. (US 2008/0179304) [embodiment fig.1A-C] in view of Osako et al. (US 2008/0179304) [embodiment figs.3-4], Nishibayashi et al. (US 5,814,787), Sommerfeldt (US 5,777,879) and Wang (CN 104519341 A) as applied in claim 2 above, and further in view of Wohlstadter et al. (US 2011/0203924).
  	Regarding claim 3, modified Osako et al. [embodiment fig.1A-C] discloses the image capturing device. 
 	Modified Osako et al. is silent regarding a telecentric lens.
 	Wohlstadter et al. teaches “a telecentric lens” (para.0840, i.e., a telecentric lens (having a front element with a diameter of 4.1'') coupled to a cooled CCD camera). Osako et al. teaches an image capturing device. Wohlstadter et al. teaches an image capturing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Osako et al. with Wohlstadter et al., by adding Wohlstadter et al.’s telecentric lens coupled to Osako et al.’s image capturing device, for precision optical two-dimensional image such that its magnification does not change with respect to depth. 


 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Osako et al. (US 2008/0179304) [embodiment fig.1A-C] in view of Osako et al. (US 2008/0179304) [embodiment figs.3-4], Nishibayashi et al. (US 5,814,787) and Sommerfeldt (US 5,777,879) as applied in claim 1 above, and further in view of Wohlstadter et al. (US 2011/0203924).
 	Regarding claim 4, Osako et al. [embodiment fig.1A-C] discloses the image capturing device.
 	Modified Osako et al. is silent regarding a telecentric lens.
 	Wohlstadter et al. teaches “a telecentric lens” (para.0840, i.e., a telecentric lens (having a front element with a diameter of 4.1'') coupled to a cooled CCD camera). Osako et al. teaches an image capturing device. Wohlstadter et al. teaches an image capturing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Osako et al. with Wohlstadter et al., by adding Wohlstadter et al.’s telecentric lens coupled to Osako et al.’s image capturing device, for precision optical two-dimensional image such that its magnification does not change with respect to depth.


 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Osako et al. (US 2008/0179304) [embodiment fig.1A-C] in view of Osako et al. (US 2008/0179304) [embodiment figs.3-4], Nishibayashi et al. (US 5,814,787) and Sommerfeldt (US 5,777,879) as applied in claim 1 above, and further in view of Van Laar et al. (US 2010/0294099).
 	Regarding claim 5, modified Osako et al. [embodiment fig.1A-C] discloses the image capturing device.
 	Modified Osako et al. is silent regarding the image capturing device is a line scan camera.
 	Van Laar et al. teaches “the image capturing device is a line scan camera” (para.0111, i.e., the measurement device 7, preferably a (digital) camera or line scan camera). Osako et al. teaches an image capturing device. Wohlstadter et al. teaches an image capturing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Osako et al. with Wohlstadter et al., by replacing Oasko et al.’s image capturing device with Van Laar et al.’s line scan camera, to provide high-resolution, are high-speed, or need perfect images.

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Osako et al. (US 2008/0179304) [embodiment fig.1A-C] in view of Osako et al. (US 2008/0179304) [embodiment figs.3-4], Nishibayashi et al. (US 5,814,787) and Sommerfeldt (US 5,777,879) as applied in claim 1 above, and further in view of Sugdon et al. (US 2015/0118449).
 	Regarding claim 7, modified Osako et al. discloses “the individual product comprises a cover sheet or layer” (the individual product 6 has a layer) “for covering a display of a mobile device” (functional language).
 	Modified Osako et al. is silent regarding wherein the features include a series of black lines printed on a surface of the web, the series of black lines operable to block light emissions generated within the mobile device from being visible when the display is viewed from outside the mobile device.
 	Sugdon et al. teaches “the features include a series of black lines printed on a surface of the web” (black lines 7 printed on 1), “the series of black lines operable to block light emissions” (black lines 7 is capable of block light emission) “generated within the mobile device from being visible when the display is viewed from outside the mobile device” (functional language. Please noted that mobile device is not positively recited and not part of the apparatus). Modified Osako et al. teaches the features. Sugdon et al. teaches the features. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Osako et al. with Sugdon et al., by replacing Osako et al.’s feature with Sugdon et al.’s features having a series of black lines, to provide appropriate information (para.0054) as taught by Sugdon et al.






    PNG
    media_image1.png
    1111
    1404
    media_image1.png
    Greyscale







Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761